Counsel for the relator does not question the right of the chief of police to suspend a member of the police department but predicates his claim that the proceedings were void and unlawful upon the asserted invalidity of the designation of the commissioner of inspection or deputy director of *Page 387 
safety as director of public safety and the unconstitutionality of the charter provisions relating to appeals to the civil service commission.
The Court of Appeals was correct in concluding that the action below was one merely to recover salary accruing during the time of suspension and that the petition did not state a cause of action for invoking the extraordinary writ of mandamus.
The judgment of the Court of Appeals is affirmed.
Judgment affirmed.
WEYGANDT, C.J., DAY, ZIMMERMAN, TURNER, WILLIAMS, MATTHIAS and HART, JJ., concur.